United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2783
                       ___________________________

                                   Ed Teague, II

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Regent Financial Group, Inc.; Ginnie Mae; Ginnie Mae, as Trustee for Securitized
   Trust Ginnie Mae REMIC 2011-066 Trust; Flagstar Bank, FSB; Mortgage
  Electronic Registration Systems, Inc. (“MERS”); Planet Home Lending, LLC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                            Submitted: May 15, 2019
                              Filed: May 21, 2019
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       In this foreclosure-related action, Ed Teague, II, appeals after the district court1
dismissed his complaint under Federal Rule of Civil Procedure 12(b)(6). Upon
careful de novo review, we conclude the district court did not err in determining that
Teague failed to state a claim upon which relief could be granted. See Kelly v. City
of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (standard of review). We further
conclude the court did not abuse its discretion in failing to sua sponte allow Teague
to amend his complaint before the court dismissed it with prejudice. See Murphy v.
Aurora Loan Servs., LLC, 699 F.3d 1027, 1034 (8th Cir. 2012) (dismissal with
prejudice is appropriate where the party never submitted proposed amended
complaint or clarified what one might have contained); Carlson v. Hyundai Motor
Co., 164 F.3d 1160, 1162 (8th Cir. 1999) (“A district court does not abuse its
discretion in failing to invite an amended complaint when plaintiff has not moved to
amend and submitted proposed amended pleading.”).

           Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                          ______________________________




       1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                           -2-